          Case 3:20-cv-00026-SDD-RLB                   Document 29         08/17/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

ERIC HOWARD                                                                    CIVIL ACTION

VERSUS                                                                         NO. 20-26-SDD-RLB

CF INDUSTRIES, INC., ET AL.

                                                    ORDER

        Before the Court is Plaintiff’s Motion for Leave to File First Supplemental and Amended

Complaint for Damages (“Motion to Amend”). (R. Doc. 26). Plaintiff appears to represent that

the motion is unopposed.1

        Eric Howard (“Plaintiff”) initiated this action with the filing of a Petition for Damages in

State court on November 9, 2019. (R. Doc. 1-1). BrandSafway, LLC (“BrandSafway”) and CF

Industries Nitrogen, LLC (“CFN”) (collectively, “Defendants”) removed the action on the basis

that the Court has diversity jurisdiction over the action pursuant to 28 U.S.C. § 1331. (R. Doc.

1).2 Defendants specifically asserted that there is complete diversity because Plaintiff is a citizen

of Louisiana, BrandSafway is a citizen of Delaware and Georgia, and CFN is a citizen of

Delaware, Minnesota, and Illinois. (R. Doc. 1 at 9).

        On August 12, 2021, Plaintiff filed the instant Motion to Amend, which seeks to amend

the Petition to name as additional defendants Turner Industrial Maintenance, LLC (“Turner”)

and Coating Services, Inc. (“CSI”). (R. Doc. 26).3 The Court has reviewed the proposed pleading




1
  The Motion states the following: “Undersigned contacted counsel for defendants who have voiced no opposition to
this filing.” (R. Doc. 26 at 1).
2
  Defendants state that they were incorrectly named as “BrandSafway Industries, LLC, a/k/a, d/b/a and
BrandSafway, LLC” and “CF Industries, Inc. a/k/a, d/b/a and CF Industries Holdings, Inc.” in the Petition. (R. Doc.
1 at 1).
3
  The original deadline to amend the pleadings expired on May 29, 2020. (R. Doc. 14). The Court subsequently
issued a new deadline of August 13, 2021. (R. Doc. 25). Accordingly, the instant Motion to Amend is timely.
         Case 3:20-cv-00026-SDD-RLB                Document 29         08/17/21 Page 2 of 3




(R. Doc. 26-1) and finds that it lacks specific allegations of the citizenship of at least one of the

proposed defendants.

        It appears that Turner is a limited liability company. The citizenship of a limited liability

company is determined by the citizenship of each of its members, not its principal place of

business, the state under whose laws it is organized, or its authorization to do business in a

certain state. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). When

members are themselves limited liability companies, the citizenship must be traced through

however many layers of members there may be. Turner Bros. Crane & Rigging, LLC v.

Kingboard Chem. Holding Ltd., No. 06-88, 2007 WL 2848154, at *4 (M.D. La. Sept. 24, 2007).

Plaintiff’s Motion to Amend is deficient because the proposed pleading does not provide the

citizenship of all members of Turner. The proposed pleading states that Turner is a

“Louisiana company with its principal place of business located in the Parish of East Baton

Rouge, State of Louisiana.” (R. Doc. 26-1 at 2).

        It also appears that CSI is a corporation. The citizenship of a corporation is determined by

its state of incorporation and principal place of business. See 28 U.S.C. § 1332(c)(1); Illinois

Central Gulf Railroad Co. v. Pargas, Inc., 706 F.2d 633, 637 (5th Cir. 1983). A corporation’s

principal place of business is its “nerve center,” meaning “the place where a corporation’s

officers direct, control, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559

U.S. 77, 92 (2010). The proposed pleading states that CSI is a “Louisiana company with its

principal place of business located in the Parish of Ascension, State of Louisiana.” (R. Doc. 26-1 at

2). It appears that Plaintiff is alleging that CSI is both incorporated in, and has its principal place of

business within, the State of Louisiana. If that is correct, then the addition of CSI would destroy

complete diversity in this action.



                                                     2
        Case 3:20-cv-00026-SDD-RLB             Document 29        08/17/21 Page 3 of 3




       Plaintiff’s Motion to Amend does not address whether the addition of either Turner or

CSI would destroy complete diversity in this action, and, if so, whether the Court should allow

joinder and remand the action. See 28 U.S.C. § 1447(e) (“If after removal the plaintiff seeks to

join additional defendants whose joinder would destroy subject matter jurisdiction, the court may

deny joinder, or permit joinder and remand the action to the State court.”). Accordingly, the

Court will deny the instant motion without prejudice to refile.

       Any renewed motion seeking to name Turner or CSI as a defendant must (1) identify the

citizenship of each proposed defendant, and (2) expressly state whether the motion is opposed.

If the addition of a new party would destroy diversity, the proposed motion must also specifically

address 28 U.S.C. § 1447(e) and the factors set forth in Hensgens v. Deere & Co., 833 F.2d

1179, 1182 (5th Cir. 1987).

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Motion for Leave to File First Supplemental and

Amended Complaint for Damages (R. Doc. 26) is DENIED. Any renewed motion must comply

with the body of this Order and should be filed on or before August 26, 2021.

       Signed in Baton Rouge, Louisiana, on August 17, 2021.



                                              S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                 3
